UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant : Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of November 30, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.6%) U.S. Government Securities (89.7%) United States Treasury Note/Bond 0.250% 12/15/15 8,870 8,875 United States Treasury Note/Bond 0.250% 12/31/15 16,550 16,560 United States Treasury Note/Bond 2.125% 12/31/15 4,940 5,042 United States Treasury Note/Bond 0.375% 1/31/16 10,405 10,426 United States Treasury Note/Bond 2.000% 1/31/16 12,030 12,278 United States Treasury Note/Bond 0.375% 2/15/16 8,555 8,572 United States Treasury Note/Bond 0.250% 2/29/16 9,690 9,693 United States Treasury Note/Bond 2.125% 2/29/16 2,780 2,846 United States Treasury Note/Bond 0.375% 3/15/16 21,150 21,193 United States Treasury Note/Bond 0.375% 3/31/16 8,430 8,444 United States Treasury Note/Bond 0.250% 4/15/16 8,080 8,084 United States Treasury Note/Bond 0.375% 4/30/16 8,635 8,650 United States Treasury Note/Bond 2.000% 4/30/16 300 307 United States Treasury Note/Bond 0.250% 5/15/16 10,640 10,640 United States Treasury Note/Bond 5.125% 5/15/16 2,500 2,676 United States Treasury Note/Bond 7.250% 5/15/16 850 935 United States Treasury Note/Bond 0.375% 5/31/16 6,945 6,955 United States Treasury Note/Bond 1.750% 5/31/16 27,130 27,724 United States Treasury Note/Bond 3.250% 5/31/16 1,000 1,044 United States Treasury Note/Bond 0.500% 6/15/16 4,965 4,981 United States Treasury Note/Bond 0.500% 6/30/16 8,275 8,298 United States Treasury Note/Bond 1.500% 6/30/16 4,798 4,888 United States Treasury Note/Bond 3.250% 6/30/16 14,060 14,708 United States Treasury Note/Bond 0.625% 7/15/16 8,635 8,677 United States Treasury Note/Bond 0.500% 7/31/16 6,269 6,286 United States Treasury Note/Bond 1.500% 7/31/16 4,386 4,469 United States Treasury Note/Bond 3.250% 7/31/16 6,868 7,197 United States Treasury Note/Bond 0.625% 8/15/16 5,530 5,554 United States Treasury Note/Bond 4.875% 8/15/16 2,175 2,340 United States Treasury Note/Bond 0.500% 8/31/16 7,360 7,375 United States Treasury Note/Bond 1.000% 8/31/16 7,700 7,781 United States Treasury Note/Bond 3.000% 8/31/16 10,160 10,620 United States Treasury Note/Bond 0.875% 9/15/16 7,070 7,129 United States Treasury Note/Bond 0.500% 9/30/16 9,950 9,965 United States Treasury Note/Bond 1.000% 9/30/16 9,980 10,084 United States Treasury Note/Bond 3.000% 9/30/16 3,140 3,286 United States Treasury Note/Bond 0.625% 10/15/16 5,000 5,017 United States Treasury Note/Bond 0.375% 10/31/16 6,150 6,139 United States Treasury Note/Bond 1.000% 10/31/16 14,253 14,400 United States Treasury Note/Bond 3.125% 10/31/16 3,300 3,467 United States Treasury Note/Bond 0.625% 11/15/16 11,700 11,731 United States Treasury Note/Bond 4.625% 11/15/16 2,490 2,690 United States Treasury Note/Bond 0.500% 11/30/16 7,200 7,201 United States Treasury Note/Bond 0.875% 11/30/16 7,675 7,733 United States Treasury Note/Bond 2.750% 11/30/16 10,425 10,889 United States Treasury Note/Bond 0.625% 12/15/16 4,745 4,755 United States Treasury Note/Bond 0.875% 12/31/16 2,720 2,739 United States Treasury Note/Bond 3.250% 12/31/16 8,230 8,688 United States Treasury Note/Bond 0.750% 1/15/17 6,480 6,506 United States Treasury Note/Bond 0.875% 1/31/17 8,000 8,050 United States Treasury Note/Bond 3.125% 1/31/17 2,700 2,848 United States Treasury Note/Bond 0.625% 2/15/17 6,670 6,674 United States Treasury Note/Bond 4.625% 2/15/17 6,700 7,293 United States Treasury Note/Bond 0.875% 2/28/17 15,855 15,949 United States Treasury Note/Bond 3.000% 2/28/17 4,170 4,393 United States Treasury Note/Bond 0.750% 3/15/17 3,940 3,952 United States Treasury Note/Bond 1.000% 3/31/17 6,510 6,561 United States Treasury Note/Bond 3.250% 3/31/17 8,680 9,202 United States Treasury Note/Bond 0.875% 4/15/17 5,995 6,025 United States Treasury Note/Bond 0.875% 4/30/17 6,695 6,724 United States Treasury Note/Bond 3.125% 4/30/17 2,760 2,922 United States Treasury Note/Bond 0.875% 5/15/17 5,995 6,019 United States Treasury Note/Bond 4.500% 5/15/17 2,325 2,539 United States Treasury Note/Bond 0.625% 5/31/17 820 818 United States Treasury Note/Bond 2.750% 5/31/17 6,471 6,799 United States Treasury Note/Bond 0.875% 6/15/17 7,500 7,525 United States Treasury Note/Bond 0.750% 6/30/17 5,795 5,791 United States Treasury Note/Bond 2.500% 6/30/17 18,810 19,651 United States Treasury Note/Bond 0.875% 7/15/17 13,820 13,857 United States Treasury Note/Bond 2.375% 7/31/17 9,776 10,182 United States Treasury Note/Bond 0.875% 8/15/17 11,435 11,453 United States Treasury Note/Bond 0.625% 8/31/17 10,630 10,570 United States Treasury Note/Bond 1.875% 8/31/17 5,075 5,218 United States Treasury Note/Bond 1.000% 9/15/17 2,605 2,618 United States Treasury Note/Bond 0.625% 9/30/17 4,470 4,439 United States Treasury Note/Bond 1.875% 9/30/17 6,940 7,133 United States Treasury Note/Bond 0.875% 10/15/17 3,500 3,502 United States Treasury Note/Bond 0.750% 10/31/17 7,000 6,972 United States Treasury Note/Bond 1.875% 10/31/17 10,000 10,281 United States Treasury Note/Bond 0.875% 11/15/17 10,000 9,998 United States Treasury Note/Bond 4.250% 11/15/17 6,000 6,585 United States Treasury Note/Bond 0.625% 11/30/17 5,000 4,955 United States Treasury Note/Bond 2.250% 11/30/17 5,500 5,714 Agency Bonds and Notes (8.9%) 1 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 50 51 1 Federal Farm Credit Banks 1.050% 3/28/16 100 101 1 Federal Farm Credit Banks 5.125% 8/25/16 800 864 1 Federal Farm Credit Banks 4.875% 1/17/17 500 545 1 Federal Farm Credit Banks 1.125% 9/22/17 750 753 1 Federal Home Loan Banks 0.375% 2/19/16 1,550 1,553 1 Federal Home Loan Banks 3.125% 3/11/16 425 440 1 Federal Home Loan Banks 0.375% 6/24/16 2,660 2,660 1 Federal Home Loan Banks 0.500% 9/28/16 2,650 2,651 1 Federal Home Loan Banks 0.625% 11/23/16 825 826 1 Federal Home Loan Banks 4.750% 12/16/16 285 309 1 Federal Home Loan Banks 0.625% 12/28/16 600 601 1 Federal Home Loan Banks 4.875% 5/17/17 600 659 1 Federal Home Loan Banks 0.875% 5/24/17 820 822 1 Federal Home Loan Banks 1.000% 6/21/17 2,205 2,217 1 Federal Home Loan Banks 5.000% 11/17/17 2,010 2,247 2 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 2,700 2,707 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 980 1,012 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 250 271 2 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 1,205 1,237 2 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 3,830 3,857 2 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 600 657 2 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 1,250 1,256 2 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 1,800 1,813 2 Federal Home Loan Mortgage Corp. 5.000% 4/18/17 200 220 2 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 2,500 2,528 2 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 375 377 2 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 550 552 2 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 2,000 2,250 2 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 400 401 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 625 701 2 Federal National Mortgage Assn. 0.375% 12/21/15 300 301 2 Federal National Mortgage Assn. 5.000% 3/15/16 25 27 2 Federal National Mortgage Assn. 0.500% 3/30/16 2,845 2,853 2 Federal National Mortgage Assn. 2.375% 4/11/16 800 823 2 Federal National Mortgage Assn. 0.375% 7/5/16 3,280 3,280 2 Federal National Mortgage Assn. 0.625% 8/26/16 3,000 3,009 2 Federal National Mortgage Assn. 1.250% 9/28/16 1,930 1,957 2 Federal National Mortgage Assn. 1.375% 11/15/16 575 584 2 Federal National Mortgage Assn. 5.000% 2/13/17 880 964 2 Federal National Mortgage Assn. 0.750% 4/20/17 1,100 1,100 2 Federal National Mortgage Assn. 1.125% 4/27/17 700 706 2 Federal National Mortgage Assn. 5.000% 5/11/17 555 611 2 Federal National Mortgage Assn. 0.000% 6/1/17 500 489 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,270 1,415 2 Federal National Mortgage Assn. 0.875% 8/28/17 1,050 1,051 2 Federal National Mortgage Assn. 1.000% 9/27/17 4,500 4,514 2 Federal National Mortgage Assn. 0.875% 10/26/17 890 888 Private Export Funding Corp. 1.375% 2/15/17 250 253 1 Tennessee Valley Authority 5.500% 7/18/17 125 140 Total U.S. Government and Agency Obligations (Cost $689,903) Shares Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 3 Vanguard Market Liquidity Fund (Cost $13,101) 0.116% 13,101,343 13,101 Total Investments (100.4%) (Cost $703,004) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are Short-Term Government Bond Index Fund valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
